Bowles, Justice.
We granted certiorari in Woodall v. Hixon, 154 Ga. App. 844 (270 SE2d 65) (1980) to determine whether the reference to seal on the note in question is adequate to qualify the. note as an instrument under seal. We conclude that it is and, therefore, reverse that portion *759of the opinion of the Court of Appeals.
Argued November 17, 1980
Decided December 2, 1980.
Thomas E. Greer, for appellant.
Charles E. Kuntz, for appellee.
The language of the note begins “... I promise to pay . ..” and ends “Witness my hand and seal.” Contrary to the situation in Echols v. Phillips, 112 Ga. 700 (37 SE 977) (1900), it is clear that the maker of the note did intend to use these words as his own. The fact that a solid black line appears between the words “Witness my hand and seal” and the rest of the body of the note does not mean that the words are not part of the body of the note as required by Code Ann. § 3-703. The combination of these words with the letters “L.S.” following the signature of the maker, renders the note a sealed instrument.

Judgment reversed.


All the Justices concur, except Hill, J, who dissents.